 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                              NORTHERN DISTRICT OF CALIFORNIA
 6
      MICHAEL LIVINGSTON and SHARON                       Case No. 3:18-cv-05993-JST
 7    MCGILL, individually, and on behalf of a
      class of similarly situated individuals,            [PROPOSED] ORDER ENLARGING
 8                                                        TIME TO FILE FURTHER BRIEFING
                         Plaintiffs,                      ON PLAINTIFFS’ CLAIM FOR
 9                                                        TRESPASS TO CHATTELS
             v.
10
      MITAC DIGITAL CORPORATION, a
11    California corporation,
12                       Defendant.
13

14          Having considered the Parties’ Stipulated Request for Order Enlarging Time to File Further
15   Briefing on Plaintiffs’ Claim for Trespass to Chattels, the Court orders as follows:
16      1. The deadline for Defendant to file its supplemental brief under the Court’s Order
17          Requesting Further Briefing (the “Order”) (ECF No. 36) shall be enlarged from
18          May 3, 2019, to May 13, 2019; and
19      2. The deadline for Plaintiffs’ to file their opposition under the Order shall be enlarged from
20          May 14, 2019, to May 24, 2019.
21          PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23               April 30, 2019
     Dated: _______________________
24

25

26                                                                     JON S. TIGAR
                                                                 United States District Judge
27

28

                                                                         [PROPOSED] ORDER ENLARGING TIME
                                                                               CASE NO. 3:18-CV-05993-JST
